Appleton, C. J.
The rights of the parties depend upon the construction given to the third and fourth calls in the defendant’s deed to the plaintiff.
The third call is as follows: “thence northerly, on the easterly line of said Bartlett street, to land known as the Cilley lot.” The true line of the Cilley lot is not in dispute. This call is not to a stake and stones. It is to an ascertained and unquestioned line. *24Nor does it matter that there may have been a misapprehension as to where the Cilley line was or an occupation of land by the coterminous owners not in accordance with the true Cilley line. That line», when ascertained, is the termination of the line indicated by the third call. Wiswell v. Marston, 54 Maine, 270. A quitclaim deed of land bounding it by the land of A. conveys the grantor’s title up to the true line of A., notwithstanding a portion of the grantor’s land was held adversely by A. in consequence of an erroneous location of the division fence. Sparhawk v. Bagg, 16 Gray, 583. The line of a lot means the true line, not a conventional line which may have been agreed upon by the parties.
The fourth call is : “thence northeasterly on the southerly line of said Cilley lot about twelve feet to a stake and stones.”
The point of beginning is fixed. It is on the Cilley line not off of it. It is where the third call in the deed meets that line. Beginning then at a point on the Cilley line, this call requires its whole length to be “on the southerly line of said Cilley lot,” not off of that line. If it begins off that line, and runs the course and distance prescribed, it will be in direct violation of the clear and explicit language of the deed. Were it not for “stake and stones” at the end of the fourth call, which are claimed to be some nine and one half feet di'stant from the' line of the Cilley lot, there would be no question. But one cannot reach the point claimed by the plaintiff, except by ignoring clear and well ascertained facts— the Cilley line at the junction of the third call with it and the Oilley line, for its whole distance of twelve feet. For it must be remembered that the Cilley line — an undisputed .line — is to be regarded as a continuous monument for its whole distance ; and it must control. It is obvious the grantor, when he conveyed, did not intend to convey land he did not own.
The proforma ruling of the presiding justice was erroneous.

Exceptions sustained.

Walton, Barrows, Yirghn, Beters and Libbey, JJ., concurred.